CARL N. DUNCAN, ESQ., LLC ATTORNEY AT LAW cduncan@cnduncanlaw.com 5718 Tanglewood Drive Bethesda, Maryland20817 (301) 263-0200 Fax (301) 576-5193 October 8, 2010 Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission 1treet, N.E. (Mail Stop 4720) Washington, D.C. 20549 Re:Phyhealth Corporation Amendment No. 4 to Registration Statement on Form S-1 File No. 333-163076 Dear Mr. Abero: This firm has acted as securities counsel for Phyhealth Corporation (the “Registrant”), a Delaware corporation, generally since June 2007 and specifically in connection with the regi-stration under the Securities Act of 1933, as amended, of the Series A Convertible Preferred, Series B Convertible Preferred and the underlying shares of common stock of par value $0.0001 per share, being spun-off pursuant to the Registration Statement to shareholders of Physicians Healthcare Management Group, Inc., the parent of Registrant.Such Shares are described in the Registration Statement filed November 13, 2009 on Form S-1 with the Securities and Exchange Commission under the Securities Act of 1933 and as amended December 13, 2009 via Pre-Effective Amendment No. 1; Pre-Effective Amendment No. 2 filed May 17, 2010; Pre-Effective Amendment No. 3 filed July 13, 2010; and Pre-Effective Amendment No. 4 (the “Registration Statement”) proposed to be distributed by the Registrant pursuant to the referenced Registration Statement, as outlined in the paragraph following. In response to the Staff’s current October 1, 2010 comment letter (the “current comment letter”), we hereby file this response to the Staff’s comments.The Staff has permitted the Company to file on EDGAR this Response Letter (and those of August 10 and September 21, 2010) on a pre-filing review basis.Please note that this Response Letter (being filed today on EDGAR as Correspondence) relates to Pre-Effective Amendment 4 proposed to be filed on EDGAR following your pre-filing review. This Pre-Effective Amendment No. 4 will reflect cumulative changes since P.E. No. 3 was filed July 13, 2010.This letter responds to the comments in the indicated order in the current comment letter relating to P.E. No. 3 following your recent pre-filing review. For the convenience of the Staff, we have reproduced the Staff’s comments from the current comment letter in Italics.The responses to those current comments immediately follow the reproduced Staff comments. We have attached the pages affected by Comments 1 and 2, those materials to be filed (assuming the Staff has no further comments) in the forthcoming P.E. No. 4 to be filed (as will the material contract requested in Comment 3 but not sought in this pre-filing “package”). Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission Page 2 October 8, 2010 Financial Statements Physicians Healthcare Management Group, Inc. Six Months Ended June 30, 2010 and 2009 1. We note your response to prior comment one.Please label the comparable financial statements for the fiscal year ended December 31, 2009 as restated. Response to Comment 1:We will adjust the June 30, 2010 and 2009 financial statements as reflected in the attached exhibit. 1. We note your response to prior comments one and two. As you may be aware, Bruce Palmer, the former CEO of AccessKey, was indicted on September 21, 2010 by a Federal Grand Jury, United States District Court Southern District of Florida. The indictment charges Bruce Palmer with manipulating and artificially increasing the trading volume and price of AccessKey's stock. Given this information, please tell us if you believe you are still able to rely on the historical price and volume trading information and if you believe your current valuation of your note receivable, the warrants, and the common stock of AccessKey is appropriate and if so, how you came to this conclusion. If you can no longer rely on the information. tell us your consideration to restate the value of these investments for prior periods Response to Comment 2:In evaluating the circumstance and the value of the assets in the December 31, 2009 and June 30, 2010 consolidated financial statements management considered the following facts in the circumstances: · The charges have not yet been proven and may in fact be dismissed. · If the alleged activities did in fact take place, based in our discussions with the Company, we believe that it could not have reasonably known of the offenses.The change in asset value, if any, would not be a correction of an error, but a change in estimate which would be most appropriately adjusted in the consolidated financial statements subsequent to the discovery. · The reporting of the event did not appear to have any significant impact on the stock price. On the day of the announcement, the price was unchanged until the very close of the market. The price has been relatively unchanged since the event. · The discount rate of 55% used in valuing the securities when recording the AccessKey assets was very conservative by asset valuation standards and could still be considered accurately stated even if the trading volumes and price were reduced for the alleged artificially inflated values. Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission Page 3 October 8, 2010 . Given these considerations, management believes that no adjustment or restatement is appropriate for the consolidated financial statements presented in the registration statement.However, to ensure full disclosure, a subsequent event footnote has been added to the June 30, 2010 financial statements as reflected in the attached exhibit. 2. Please file a copy of the agreement with NextPath Partners, LLC as an exhibit to your registration statement. Response to Comment 2:The NextPath Partners, LLC agreement will be filed as Exhibit 10.24. Upon completion of the review, we trust all comments will have been satisfied and the Staff can advise us that the Company’s Registration Statement can be declared effective at a mutually convenient time, hopefully on or before October 21, 2010, subject to coordination of such timing with FINRA.To that end, we are prepared to file a Rule 461 Request for Acceleration to coordinate such date of effectiveness as soon as that would be productive.Thank you for your assistance and prompt review of these materials.I will call you next week to coordinate any remaining issues with the Staff. Sincerely, /s/Carl N. Duncan, Esq. CARL N. DUNCAN, ESQ. Enclosure:June 30 Financials Exhibit Proposed To Be Filed as Part of P.E. No. 4 cc:Robert Trinka Scott Moore Physicians Healthcare Management Group, Inc. and Subsidiaries (a development stage company) Consolidated Balance Sheets June30, 2010 December 31, 2009 ASSETS (unaudited) (Restated) Current assets: Cash $ $ Certificates of deposit Currentportion of convertible note receivable, netof $40,000 allowance Marketable equity securities Non-marketable equity securities Other currentassets Total current assets Convertible note receivable, netof currentportion Surplus notes and interestreceivable due to related party Furniture and equipment, net Website costs, net Other assets Due from related party, netof allowance for loans of $705,528 and $560,387 at2010 and 2009, respectively - - Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Payroll taxes payable Total current liabilities TEMPORARY EQUITY Series B convertible preferred stock, $0.001 par value, 38,000,000 shares authorized, 31,116,176 issued and outstanding EQUITY (DEFICIT) Physicians HealthcareManagement Group stockholders' equity (deficit): Series A convertible preferred stock, $0.001 par value, 162,000,000 shares authorized, issued and outstanding Common stock, $0.001 par value, 425,000,000 authorized, 156,073,725 issued and, 155,925,507 outstanding. Additional paid-in capital Less: treasury stock, atcost(148,218 common shares) ) ) Deficitaccumulated during the developmentstage ) ) Accumulated other comprehensive income (loss)-unrealized Income (loss) on investments ) Total Physicians Healthcare ManagementGroup stockholders' deficit ) ) Noncontrolling interest ) ) Total equity (deficit) ) ) Total liabilities and equity (deficit) $ $ The accompanying notes are an integral partof these unaudited consolidatedfinancial statements 4 Physicians Healthcare Management Group, Inc. and Subsidiaries (a development stage company) Consolidated Statement of Changes in Equity (Deficit) - Unaudited For the six months June 30, 2010 Preferred Stock Common Stock Additional Paid-in Treasury Deficit Accumulated during Development Accumulated Other Comprehensive Physicians Healthcare Management Group Stockholders' Equity Non- Controlling Total Equity Shares Amount Shares Amount Capital Stock Stage Loss (Deficit) Interest (Deficit) Balance- December 31, 2009 (Restated) $ ) $ ) $ $ ) $ ) $ ) Net loss, six months ended June 30, 2010 - ) - ) ) ) Unrealized loss on investments - ) ) - ) Balance - June 30, 2010 $ ) $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Physicians Healthcare Management Group, Inc. and Subsidiaries (a development stage company) Notes to Consolidated Financial Statements - Unaudited For the six months ended June 30, 2010 Insurance Associates. NextPath is owned and operated by the spouse of the President and CEO of the Company. NextPath has more than twenty years executive management experience in target marketing for a Fortune 500 media corporation and complies with the Company’s Related Parties Policy. Next Path was paid $15,000, $0 and $15,000 in six months ended June 30, 2010 and 2009 and the period February 14, 2005 (Inception) to June 30, 2010, respectively 5.SUPPLEMENTAL NON-CASH INVESTING AND FINANCING ACTIVITIES The Company’s supplemental non-cash investing and financing activities are summarized as follows: Six months ended June 30, February 14, 2005 (inception) to June 30, Repurchase company stock with note $
